UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 27, 2015 (May 27, 2015) Gray Television, Inc. (Exact name of registrant as specified in its charter) Georgia 001-13796 58-0285030 (State or other jurisdiction of incorporation) (Commission File Number) (IRS employer Identification No.) 4370 Peachtree Road, Atlanta GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (404) 504-9828 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 – Submission of Matters to a Vote of Security Holders On May 27, 2015, Gray Television, Inc. (the “Company”) held its 2015 annual meeting of shareholders. The results of voting on the proposals submitted to a vote of the Company’s shareholders at the 2015 annual meeting were as follows: Proposal No. 1 (Election of Directors): Nominee Votes For Votes Withheld Broker Non-Votes Hilton H. Howell, Jr. William E. Mayher, III Richard L. Boger T.L. Elder Robin R. Howell Howell W. Newton Hugh E. Norton Harriett J. Robinson Proposal No. 2 (Ratification of the appointment of McGladrey LLP as the Company’s independent registered public accounting firm for 2015): Votes For Votes Against Abstain 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRAY TELEVISION, INC. By: /s/
